                 Case 2:19-cv-01987-RSM Document 159 Filed 07/30/21 Page 1 of 3




 1                                                                    The Honorable Ricardo Martinez

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 7                                            AT SEATTLE

 8   RUSSEL H. DAWSON, Personal                               No. 2:19-cv-01987-RSM
     Representative of the Estate of Damaris
 9   Rodriguez; REYNALDO GIL; JOSE MARTE,
     A.G.;I.G., S.G. and D.G,
10                                                            STIPULATION AND ORDER
                      Plaintiffs,                             DISMISSING INDIVIDUAL
11                                                            DEFENDANTS
             v.
12
     SOUTH CORRECTIONAL ENTITY
13   (“SCORE”), a Governmental Administrative
     Agency; PENNY BARLEY; JIM KELLY;
14   TODD BARKER; BRITTNEY PALMORE;
     BRANDON HEATH; PEDRO SANTOS;
15   MANDI JARAMILLO; WILLIAM WOO;
     BENDA SCOTT a/k/a BRENDA SCOTT;
16   ETHAN GLOVER; CHRISTOPHER FOY;
     JANE DORE; COLMINTON ALLEN;
17   AARON SEIPP; SCORE JOHN DOES 1-10;
     NAPHCARE, INC., an Alabama Corporation;
18   REBECCA VILLACORTA; HENRY TAMBE;
     NANCY WHITNEY; BILLIE STOCKTON;
19   BRITTANY MARTIN; JESSICA LOTHROP;
     BROOKE WALLACE; SALLY MUKWANA;
20   JOAN KOSANKE; RITA WHITMAN;
     VIRGINIA RICHARDSON; NAPHCARE
21   JOHN DOES 1-10; ; KING COUNTY, a
     political subdivision of the State of Washington;
22   RAUL ADAMS; LELAND ADAMS; ALAN
     TAG,
23
                      Defendants.
24

25           The parties, by and through counsel, hereby stipulate as follows:
26           1.       The following individual defendants are dismissed with prejudice and without
27   costs or fees as to any and all of plaintiffs’ claims:

      STIPULATION AND ORDER DISMISSING INDIVIDUAL                        Williams Kastner
                                                                         1515 SW Fifth Avenue, Suite 600
      DEFENDANTS - 1                                                     Portland, OR 97201-5449
                                                                         (503) 228-7967
     7429652.1
                 Case 2:19-cv-01987-RSM Document 159 Filed 07/30/21 Page 2 of 3




 1                    Jessica Lothrop
 2                    Virginia Richardson
 3           2.        These individuals will be treated as parties solely for purposes of the Rules of

 4   Evidence and Civil Rules applicable to depositions.

 5           IT IS SO STIPULATED this 29th day of July 2021:

 6

 7    KRUTCH LINDELL BINGHAM JONES, PS                      WILLIAMS KASTNER

 8
      By: /s/ Nathan Bingham                _               By: /s/ Heidi L. Mandt
 9        J. Nathan Bingham, WSBA No. 46325                     Heidi L. Mandt, WSBA No. 26880
          Jeffrey C. Jones, WSBA No. 7670                       On behalf of NaphCare Defendants
10        James T. Anderson, WSBA No. 40494
          On behalf of Plaintiffs
11
      LAW, LYMAN, DANIEL, KAMERRER &                        KEATING, BUCKLIN, & McCORMACK
12    BOGDANOVICH, P.S.

13    By: /s/ John E. Justice                               By: /s/ Stewart E. Estes             _
          John E Justice, WSBA No. 23042                        Stewart E. Estes, WSBA No. 15535
14        On behalf of SCORE Defendants                         On behalf of SCORE Defendants
15
      KING COUNTY PROSECUTOR’S OFFICE
16

17    By: /s/ Daniel L. Kinerk
          Daniel L. Kinerk, WSBA No. 13537
18        Raam Wong, WSBA No. 45486
          On behalf of King County Defendants
19

20

21

22

23

24

25

26

27

      STIPULATION AND ORDER DISMISSING INDIVIDUAL                          Williams Kastner
                                                                           1515 SW Fifth Avenue, Suite 600
      DEFENDANTS STIPULATION AND ORDER DISMISSING                          Portland, OR 97201-5449
      INDIVIDUAL DEFENDANTS- 2                                             (503) 228-7967
     7429652.1
                 Case 2:19-cv-01987-RSM Document 159 Filed 07/30/21 Page 3 of 3




 1                                                 ORDER

 2           Pursuant to the Stipulation of the parties as set forth above,

 3           IT IS HEREBY ORDERED:

 4           1.        The following individual defendants are hereby dismissed with prejudice and

 5   without costs or fees as to any and all of plaintiffs’ claims:

 6                    Jessica Lothrop
 7                    Virginia Richardson
 8           2.        The above individuals will be treated as parties solely for purposes of the Rules

 9   of Evidence and Civil Rules applicable to depositions.

10           DATED this 30th day of July, 2021.

11

12

13

14
                                                     A
                                                     RICARDO S. MARTINEZ
                                                     CHIEF UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

      STIPULATION AND ORDER DISMISSING INDIVIDUAL                          Williams Kastner
                                                                           1515 SW Fifth Avenue, Suite 600
      DEFENDANTS STIPULATION AND ORDER DISMISSING                          Portland, OR 97201-5449
      INDIVIDUAL DEFENDANTS- 3                                             (503) 228-7967
     7429652.1
